Case 3:14-cv-03264-JD Document 2362-4 Filed 06/20/19 Page 1 of 31




            EXHIBIT 3
         Case 3:14-cv-03264-JD Document 2362-4 Filed 06/20/19 Page 2 of 31




 1

 2
 3
 4

 5
 6
 7
 8
 9
                                   UNITED STATES DISTRICT CO(JRT
10
                        FOR THE NORTHERN DISTRICT OF CALIFORNI~
11
                                      SAN FRANCISCO DIVISION
12

13     IN RE CAPACITORS                           Case No. 3:14-cv-03264-JD
       ANTITRUST LITIGATION
14     ------------r-------1 SETTLEMENT ~GREEMENT
15     This Document Relates to:
16     Indirect Purchaser Actions
17
1.8
19

20
21

22
23
·24

25 .

26
27
28
        Settlement Agreement;-Case No. 3:14-cv-03264-JD
         Case 3:14-cv-03264-JD Document 2362-4 Filed 06/20/19 Page 3 of 31



 1           This Settlement Agreement ("Settlement Agreement") is ?lade and entered into this 30th day

 2   of October, 2018 (the "Execution Date"), by and among Defendants ELNA Co., Ltd. and ELNA
                           .                                            .
 3   AIµerica, Inc. (collectively, "ELNA")! an~ the Indirect Purchaser Plaintiffs ("IPPs"), both

 4   individually and on behalf of the Class in the above--captioned action. This Settlement Agreement is

 5 intended by the Settling Parties to fully, finally, ~d forever resolve, discharge.and settle the Released
 6 Claims, upon and subject to the te~s and conditions hereof.
 7           RECITALS
 8           WHEREAS, IPPs are prosecuting _th~ above-captioned action ("Action") on their own behalf

 9   and on behalf of the Class against ELNA, other· Defendants, and alleged co-conspirators;

10           WHEREAS, IPPs allege ELNA violated antitrust and consumer proteciion laws by conspiring

11   to fix, raise, maintain, or stabilize the prices of Electrolytic Capacitors and these acts caused the Glass

12   to incur damages, among other allegations;

13           WHEREAS, ELNA has denied and continues to deny each and all of IPPs' claims and

14   allegations of wrongdoing;· has not conceded or admitted any liability, or that it violated or breached

15   any law, regulation, or duty owed to the IPPs; has denied and continues to deny all charges of

16. wrongdoing or liability against it arising out of any of the conduct, statements, acts or omissions

17 . alleged in the Actioh; and further denies the allegat~_ons that the IPPs or any member of the Class

18   were harmed by any conduct by ELNA alleged in the Action or otherwise;

19          WHEREAS, IPPs and Defendants have engaged in extensive discovery regarding the facts

20   pertaining t<> IPPs'.claims and Defendants' defenses;

21          WHEREAS, IPPs and ELNA agree that neither this Settlement Agreement nor any stateme~t

22   made in the negotiation thereof shall be deemed or construed to be an admission or evidence of any
23   violation of any statute or law or of any liability or wrongdoing by ELNA or of the truth of any of the

24   claims or allegations alleged in the Action;

25          WHEREAS, Class Counsel have concluded, after due hwestigation and after carefully .

26   considering the relevant circumstances, inclu~ing, without limitation, the claims asserted in the IPPs'

27   Fifth Consolidated Complaint filed in Docket No. 14--cv--03264-JD, the legal and factual defenses

28
       Settlement Agreement; Case No. 3:14-cv-03264-JD                                                     l
           Case 3:14-cv-03264-JD Document 2362-4 Filed 06/20/19 Page 4 of 31



 1 • thereto and the applicable law, that it is in the best interests of the IPPs and the Class to enter into this

 2   Settlement Agreement to avoid the uncertainties of litigation and to assure that the benefits reflected

 3   herein are obtained for the IPPs and the Class, and, further, that Class Counsel consj~er the Settlement
                                              "'
 4   set forth herein to be fair, reasonable, adequate, and in the best interests of the IPPs and the Class;

 5   and

 6           WHEREAS, ELNA has concluded, despite its belief that it is not liable for the claims.asserted

 7   against it in the Action and that it has good defenses thereto, that it will enter into this Settlement

 8   Agreement to avoid further expense,. inconvenience, and the distraction of burdensome and protracted

 9   litigation, and thereby to put to rest this controversy with respect to the IPPs 8:lld the Class and avoid
                           .   .                   .
1O the risks inherent in complex litigation; and

11           WHEREAS, arm's length settlement negotiations and mediation have taken place between

12   Class Counsel and ELNA, and this Settlerrient Agreement, which embodies all of the terms .and

13   conditions of the Settlement _betwe·en the Settling Parties, both individually and on behalf of the Class,

14   has been reached as a result of the Settling Parties' negotiations and mediation (subject to the approval
                       •                                                                                     I

15   of the Court) as provided herein and is intended to supersede any prior agreements or understandings

16   between the Settling Parties.

17                                                 AGREEMENT
18           NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among the

I9   Settling Patties, by and through their ~dersigned attorneys of record, in consideration of the

20   cov:enants, agreements, and releases set forth herein and for other good and valuable ·consideration,

21   that the Action and the Released Claims as against ELNA shall be finally and fully settled,

22   compromised and dismis_sed on the merits and with prejudice, without costs as to IPPs, the Class, or
23   ELNA, upon and subject to the approval of the Court, following notice to the Class, on the following
24   on the following terms and ·conditions:
25   ·Definitions

26           1.     As used in this Settlement Agreement the following terms shall have the meanings
27   specified below: •

28
       .Settlement .Agreement;
                         '
                               Case No. 3:14-cv-03264-JD                                                     2
          Case 3:14-cv-03264-JD Document 2362-4 Filed 06/20/19 Page 5 of 31



 1                     (a)      "Actio~,, means In re Capacit(!rs Antitrust Litigation-AU Indirect Purchaser
 2    Actions, Case No. 3: l 4-cv-03264-JD, and each of .the cases brought on behalf of indirect purchasers
 3    previously consolidated and/or included as part of Docket No. 3:14. .cv-03264-JD.
 4                     (b)      "Affiliates" means entities control~ing, controlled by or under common control
 5    with a Releasee or Releasor.
 6                     (c)      "Authorized Claimant" means any IPP who, in accordance with the terms of
 7    this Settlement Agreemen~ is entitled to a distribution consis_t~nt with any Distribution Plan or orde~
 ·g   of the Court ordering distribution to the Class.
 9                     (d)      "Capacitors" means electronic components that store electric charges between
10 ·one or more pairs of conductors separated by an insulator. It includes electrolytic, aluminum, tantalum
11    and/or film capacitors.
12                     (e)   "Claims Administrator" means the claims administrator(s) to be selected by
13    Class Counsel.
14                     (t)   ''Class" is defined as: All persons and entities in the United States who, during
15    the period from April 1, 2002 to February_28, 2014, purchased one or more Electrolytic Capacitor(s)
16 · from .a distributor (or from an entity other than a Defendant) that a Defendant or alleged co--
17    conspirator manufactured~ Exclude~ from the Class are Defendants, their parent comp~ies,
18    subsidiaries and Affiliates, any c~-con.spirators, Defendants' atto~eys in this case, federal
19    government entities and instrumentalities, states and their subdivisions, all judges assigned to this
20    case, all jurors in this case, and all persons and entities who directly purchased Capacitors from
21 . Defendants.
22                     (g)   "Class Counsel'' means the law firm of Cotchett, Pitre & McCarthy, LLP.
                                                                                                    ·1

23                   (h)     "Class Member'' means· a Person who falls within the definition of the Class
24    and who does not timely and validly elect to be excluded from the Class. in accordance vyith the
25    p~ocedure to be established by the Court.
26                   (i)     "Court" means- the United States Distri~t Court for the Northern District of
27    California.
28
        Settlement Agreement; Case No. 3:14-cv-03264-JD                                                  3·
          Case 3:14-cv-03264-JD Document 2362-4 Filed 06/20/19 Page 6 of 31



  1                  0)      "Defendant" or "Defendants" means ELNA Co., Ltd. and ELNA America,

  2   Inc., Nichicon Corporation and Nichicon (America) Corporation, Nippon Chemi--Con Corp., United

 .3   Chemi-Con, Inc., Hitachi Chemical Co., Ltd., Hitachi AIC Inc., Hitac~i Chemical Co. America, Ltd.,

  4   Inc., Rubycon Corp., Rubycon America Inc., Panasonic Corp., Panasonic Corp. of North America,

  5   SANYO Electric C9., Ltd., SANYo" Electronic Device (U.S.A.) Corp., Matsuo Electric Co., Ltd.,

  6   NEC TOKIN Corp., NEC TOKIN America Inc., Fujitsu Media Deyices, Ltd., Nissei Electric Co.,

  7   Ltd., Nitsuko Electronics Corp., Okaya Electric Industries Co., Ltd., Shinyei Technology Co.? Ltd.,

  8   Shinyei Capacitor Co., Ltd., Soshin Electric Co., Ltd., .Taitsu Corp., Toshin Kogyo Co., ·Ltd., Holy

  9   Stone Enterprise Co., Ltd., Holy Stone Holdings Co., Ltd., Holy Stone Polytech Co., Ltd., and

 10   Milestone Global Technology, Inc.

 11                  (k)     "Distribution Plan" mem:is any plan or formula of allocation of the Gross

 12   Settlement ·Fund, to be approved by the- Court, whereby the Net Settlement Fund shall in the future

 13   be distributed to Authorized Claimants.

 14                  (1)     "Document" is synonymous in meaning and equal in scope to the usage of this

 15   term in Fed. R. Civi P. 34(a), including~ without limitation, electronic or. computerized data

 16   compilations. A draft of non-identical co~y is a s~parate document within the meaning ofthis·term.

 17                  (m)     "Effective Date" means the first date by which all of the following events and

 18 · conditions have been met or have occurred:

 19                            1.   All parties have executed this Se~lement Agreement;

20                            2.    The Court has preliminarily approved the Settlement Agreement and
                                                               '
21    the motion after providing notice to the Class as defined herein;

22                            3.    The Court has entered a Final Judgment; and

23                            4.    The F"inal Jud~ent (as more fully described in ,r 6) has become final,

24    with the occurrence of the following: (A) the entry by the Court of a final order approving the

.25   Settlement Agreement under Federal Rules of Civil Procedure ("Rule") 23(e) together with entry of.

26    a final judgment dismissing the Action and all claims therein against ELNA with prejudice as to all

27    Class Memb~rs ("Final Judgment"), and (B) the expiration of the time for appeal ort~ seek permission,

28
        Settlement-Agreement; Case No. 3:14-cv-03264-JD ·                                              4
               Case 3:14-cv-03264-JD Document 2362-4 Filed 06/20/19 Page 7 of 31



 l   to appeal from the Court's approval of the Settlement Agreement and entry of the Final Judgment or,

 2   if an appeal from an approval and Final Judgment _is taken, the affirmance' of such Final Judgment in

 3 its· entirety, without modification, by the court of last resort to which ari appeal of such Final Judgment
 4   may be taken, provided, however, a modification or reversal on appeal of any amount of Class

 5   Counsel's fees and expenses award~d by the Court from the Settlement Fund or any plan of.allocation

 6   or distribution of the Settlement Fund shall not be· deemed a modification of all or part of the ·te~s

 7   of this Settlement Agreement or the Final Judgment. It is agreed that neither the provisions of Rule

 8   60 nor the All Writs Act, 28 U.S.C. § 1651, shall be taken into account in determining the above-

 9   statt;d times.

10                       (n)   "Electrolytic Capacitor" means a capacitor that .uses an electrolyte (an ionic

11   conducting liquid) as one of its plates to achieve a relatively larger capacitance per volume. It includes

12   but is not limited to the following: circular polymer aluminum electrolytic capacitors, rectangular

13   p~lymer aluminum capacitors, rectangular polymer tantalum capacitors and other tantalum

14   capacitors, and· non-polymer alu1;11inum electrolytic capacitors.

15                       (o)   "ELNA" means collectively ELNA Co., Ltd. and ELNA America, Inc.

16                       {p)   "Escrow Agent" means the agent jointly designat~d by Class Counsel and

17   ELNA, and any successor agent.

18                   I   (q)   "Execution Date" means the date of the last signature set forth on the signature

19   pages ~elow.

20                       (r)   "Final" ~eans, with respect to any order of court; including, without li~itation,

21   the Judgment, that such ord~r represents a final and binding determination of ail issues within its
          ..
22   scope and is not subject to further review· on appeal. or otherwise. With~ut limitation, an .order

23   becomes "Final" when: (a) no appeal has been filed and the prescr~b~d time for comme~cing any

24   appeal has expired; or (b) an appeal has been filed and either (i) the appeal has been dismissed and

25 .the prescribed time, if any, for commencing any further appeal has expired, or (ii) the order has been

26   affirmed in its entirety and the prescribed time, if any, for commencing any further appeal has expired.

27   For purposes of this Settlement Agreement, an ~'appeal" includes al:lpeals as of right, discretio_nary

28
      \
          Settlement
                  .
                     Agreement;
                      .
                                Case No. 3:14-cv-03264-JD                                                   5
          Case 3:14-cv-03264-JD Document 2362-4 Filed 06/20/19 Page 8 of 31



 1    appeals, interlocutory appeals, proceedings involving writs of certiorari or mandamus, and any Qther

 2    proceedings of like kind. Any appeal or other proceeding pertaining solely to any order adopting or

 3.   approving a Distribution Plan, and/or to any order issued in respect of an applicati<~m for attorneys'

 4    fees and expenses consistent .with this Settlemen~ Agreement, shall not in any way delay or preclude

 5    the Judgment from becoming Final.

 6                     (s)   "Gross Settlement Fund" means the Settlement Amount plus any interest that
 7    may accrue.

 8                     (t)   "IPPs" means Michael Brooks, CAE Sound, Steve Wong, Toy-Knowlogy Inc.,

 9    AGS Devices, Co., AGS Devices, Ltd., J&O Electronics, Nebraska Dynamics, Inc., Angstro~, Inc.,

10    M~ersLED; and In Home Tech Solutions, Inc., as well as any other Pers.on added as an IPP in the

11 .Action.·
12                     (u)   "Judgment" means the order of judgment and dismissal of the Action with

13    prejudice~

l4                     (v)   "Net Settlement Fund" means the Gross Settlement Fund, less the payments

15    set forth in 1 16.

16                     (w)   "Notice, Administrative and Claims Administration Costs'' means a reasonable

17    s1:1m of money. not to exceed $250,000.00 to be paid out of the Gross Settlement Fund to pay for
                                    .   .                                            .
18    notice to the Class and related administrative and claims administration costs. .

19                     (x)    "Person(s)" means an individual, corporation, limited liability corporation,

20    professional corporation, limited liability partnership, ·partnership, limited partnership, association,

21    joint stock company, estate, legal representative, trust, unincorporated association, government or
22    any political subdivision or agency thereof, and any business or legal entity and any spouses, heirs,
23    predecessors, successors, representatives or assignees of any of the foregoing.
                   I

24                     (y)   "Proof of Claim and Release" means the form to be sent to the.Class, upon
25    further order(s) of the Court, by which any member _of the Class may make claims against the Gross
26    Settlement Fund.

27
28
        Settlement Agreement; Case.No. 3:1+,cv-03264-JD                                                   6
          Case 3:14-cv-03264-JD Document 2362-4 Filed 06/20/19 Page 9 of 31



                      (z)     "Released Claims" means any and all manner of claims, demands, rights,

  2   actions, suits, causes of action, whether class, individual or otherwise in nature, fees, costs, penalties,

  3   injuries, damages whenever incurred, liabilities of any nature whatsoever, known .or unknown
  4   (including, but not limited to, "Unknown Claims"), foreseen or unforeseen, suspected or unsuspected,
  5 asserted or unasserted, CQntingent or_ non.. contingent, in law or in equity, under the laws of any
  6 jurisdiction, which Releasors or any of them, whether directly, representative~y, derivatively, or ip

  7   any other capa~ity, ever had, now have or hereafter can, shall or may have, relating in any way to any
                                                                                                .         .
  8   conduct prior to February 28, 2014 and arising out of or related in anr way in whole or in part to any
 9    facts, circumstances, acts, or omissions arising out of or related to (I) the purchase, pricing, selling,

.10   discounting, marketing, manufacturing and/o~ distributing of Capacitors; (2) .any agreement,

11    combination or conspiracy to raise, fix, maintain or stabilize the prices of Capacitors or restrict;
12    reduce, alter or allo_cate the supply, quantity or quality of Capacitors or concerning the development,
13    manufacture, supply; distribution, transfer, marketing, sale or pricing of Capacitors, or any other

14    restraint of competition alleged in the Action or that could have been or hereafter could.be alleged
15 · again~t the Releasees relating to Capacitors, or (3) any other restraint of competition relating to
                                             .                                        .
16    Capacitors that could be asserted as a violation of the Sherman Act or any other antitrust, unjust

17    enrichment, unfair competition, unfair practices, tr~de practices, price discrimin~tion, unitary pricing,
                                 t                                    .

18    racketeering, civil conspiracy or consumer protection law, whether under federal, state, local or

19    foreign law.
.20                  (aa)     "Rel~~sees" refers jointly and severally, individually and collectively, to

21    ELNA Co., Ltd., ELNA _America, Inc., ~d their respective past, present and fµture direct and indirect
22    parents, members, subsidiaries, and Affiliates, and the past, present, and future respective officers,
23    directors, employees, managers, members, partners, agents, shareholders (in their capacity as
24    shareholders), attorneys and legal· ·repres~ntatives, assigns, servants, and representatives, and the
25    predecessors, successors, heirs, executors, administrators; and assigns of each of the foregoing ..

26                   (bb)    "Releasors" refers jointly and severally, individually and collective·ly to the
27 ·JPPs and each and every member of the Class on their own behalf and on b~half of their respective
28
        Settlement Agreement; Case No. 3:14-cv-03264-JD                                                       7
        Case 3:14-cv-03264-JD Document 2362-4 Filed 06/20/19 Page 10 of 31



 1   past, present, and/or future dir~ct and indirect parents, members, subsidiaries and Affiliates, and their

 2   past, present and/or future officers, directors, employees, agents, attorneys and legal representatives,
         ·,.

 3   s~rvants, and representatives, and the predecessors, successors, heirs, executors, administrators and

 4   assigns of each of the foregoing.

 5                  (c~)     "Settlement" means the settlement of the Released· Claims set forth herein.

 6                  (dd)     "Settlement Amount" means exactly two million and two hundred fifty

 7   thousand dollars ($2,250,000.00).
.8                  (ee)     "Settling ·Parties" means, collectively, the IPPs (on behalf of themselves and

 9   the Class) and ELNA .

10                  .(ff)   . "Unknown .Claims" means any Released Claim that an Indirect Purchaser

11   Plaintiff and/or Class Member does not know or suspect to exist in his, her or "its favor at the time of

12 · the release of the Releasees that if known by him, her or it, might have affected his, her or its

13   settlement with and release of the Releasees, or might have affected his, her or its decision not to

14   object to this Settlement. Such Unknown Claims include claims that are the subject of California

15   Civil Code§ 1542 and equivalent, similar or comparable laws or principles of law. California Civil

16   Code § 1542 provides:

17             A GENERAL RELEASE DO~S NOT EXTEND T,O CLAIMS WHICH THE
               CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR
18
               AT THE TIME OF EXECUTING THE.RELEASE, WHICH IF KNOWN BY HIM
19             OR HER MUST HA VE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
               WITH THE DEBTOR.
20

21

22   Preliminary Approval Order, Notice Order and Settlement Hear~ng
23             2.   Reaso1,ab/e Best Efforts to Effectuate this Settleme"t. The Settling Parties: (a)
24   acknowledge that it is their intent to consummate this Settlement Agreement; and (b) agree to

25   cooperate to the extent reasonably necessary to effectuate and •implement the terms and conditions of

26 .this Settlement Agreement and to exercise their reasonable·best efforts to accomplish the terms and

27   conditions or this Settlement Agreement.
28
       Settlement Agreement; Case No. 3:14-cv-03264-JD                                                   8
        Case 3:14-cv-03264-JD Document 2362-4 Filed 06/20/19 Page 11 of 31



             3.       Motion for Preliminary Approval At a time to be determined by Class Counsel, Class
 2   Counsel shall submit this Settle~ent Agreement to the Court and shall apply for entry -of a Preliminary

 3   Approval Order, requesting, inter alia, preliminary approval of the Settlement. The motion shall

 4                                                                     a
     include (a) the proposed Preliminary Approval Order, and (b) definition of the proposed settlement

 5 Class pursuant to ~ule 23.
 6           4.       Proposed Notice. At a time to be determined in their sole discretion, Class· Counsel ·
 7   shall su_bmit to the Court for approval a proposed form of, method for, a.nd schedule for dissemination

 8   of notice to the Class. To the extent practicable and to the extent consistent with this paragraph, Class

 9 ·Counsel may seek to coordin~te this notice program with other settlements that may ~e reached i_n

10   the Ac~ion 1to reduce the expense of notice. This motion shall recite and ask the Court to find that the

11   proposed form of and method for dissemination of the notice to the Class constitutes valid, due and

12   sufficient notice to the Class, constitutes the ~est notice practicable under the circumstances, and

13   complies fully with the requirements of Rule 23.

14           5.       Claims Administrator. IPPs shall retain a Claims .Administrator, which shall be
15 . responsible for the claims administration ~rocess including distribution to Class Membe~s pursuant
                  .                                                .
16   to a co~-approved plan of distribution. The fees and expenses of the Claims Administrator shall be

17   paid exclusively out of the· Settlement Fund. ln no event shall ELNA be sep~tely responsible for

18   any fees or expenses of the Claims Administrator..

19          6.        Motion/or Final Approval and Entry of Final Judgment Prior to the date set by the
20   C~urt to consider whether this Settlement should be finally approved, Class Counsel shall _submit a

21 · motion {or fin~ approval of the Settlement by the Court~ The Settling Parties shali jointly seek entry

22   of the Final Approval Order and Judgment:

23                    {a)    certifying the Class, as _defined in this Settlement Agreement, pursuant to Rule

24   23, solely f(?r purposes of this Settlement;

25                    (b)    fully and finally approving the Settlement contemplate~ by this Settlement

26   Agreement and its terms as being fair, reasonable and adequate within the ~eaning of Rule 23 and

27   directing its consummation pursuant to its terms and conditions;

28
       Settlement Agreement; Case No. 3:14-cv-03264-JD                                                   9
        Case 3:14-cv-03264-JD Document 2362-4 Filed 06/20/19 Page 12 of 31



 1                 ·(c)     finding that the notice given to the ·Class Mempers constituted the best notice
                                                                           .
 2   practicable under the circumstances and complies in all respe<?ts with the requirements of Rule 23
 3   and due process;
 4                  (d)     directing that the Action be dismissed with prejudice _as to ELNA and, except

 5   as provided for herein, without costs;
 6                 ·(e)     discharging and releasing the Releasees from all Released Claims;

 7                  (t)     permanently barring and enjoining the institution.and prosecution;byIPPs and
                               .                  .                            .   .                   . \

 ~   Class Members, of any other action against the Releasees in any court asserting any claims re~3:ted ~n

 9 any way to the Released Claims;
10                  (g) .   reserving continuing and _exclusive jurisdiction over the Settlement, including
11   all future proceedings concerning the administration, consummation and enforcement of this

12   Setttlement _Agreement;
13                          determining pursuant to Rule 54(b) that there is no just reason for delay ~d
14   directing entry of a final judgment as to ELNA; and

15                  (i)     containing such
                                         .
                                            other .and further provisions consistent with the terms of this
         .                           I,

16   Settlement Agreement to which the parties expressly consent in writing.

17           7.     At least seven (7) business days prior to the filing of any motions or other papers in
                                                                                                   '
18   connection with this Settlement, including without limitation, the Pr~liminary Approval Motion and
19   the Motion for Final Approval of the Settlement,. Class· Counsel will_ send working drafts of these
20   papers to counsel for ELNA. The text of any proposed form of order preliminarily or finally approving
21   the Settlement shall be agreed upon by IPPs and ELNA befor~ it is. submitted to the Court and shall
22. be consistent with the terms of this Settlement Agreement and the Class definitions ~et forth herein.

23           8.     Stay Order. Upon the Execution Date, the A~tion shall be stayed as against ELNA

24   only. Should the Action be tried 0:gainst any Defendants other than ELNA, the parties specifically
25   agree that any findings therein shall not be binding on or admissible in evidence against ELNA or
26   prej_udice ELNA in any way in any future proceeding involving ELNA.
27

28                                                                                                     10.
      · Settlement Agreement; Ca:se No. 3:14-cv-03264-JD
              Case 3:14-cv-03264-JD Document 2362-4 Filed 06/20/19 Page 13 of 31



                       9.       Upon the date that the Court enters an order pr~liminarily approving the Settlement,
  2        IPPs and members of the Class shall be barred and enjoined from commencing, instituting or
  3    '
           continuing- to prosecute any action or any proceeding in any court of .law or equity, arbitration
               •   r        •                             •              •




  4        tribunal, administrative forum ·or other forum ·of any kind worldwide based .on the Released Claims ..
  5 Nothing in this provision shall prohibit the IPPs or Class Counsel from continuing to participate in
  6        discovery in the Action that is· initiated by other plaintiffs or that is subject to and consistent with the
  7        cooperation provisions set forth in     1,   32-35.
  8 Releases
 9                     10.      Released Claims. ·upon the Effective Date, the Releasors (regardless of whether any
10         such Releasor ever seeks or obtains any recovery by any means, including, without limitation, by
1L submitting a Proof of Claim and Release, any distribution from-the Gross Settlement Fund), by virtue
12· of this Settlement Agreement, shall be de~med to have, and by operation of t~e _Ju~g~ent_~~all h·ave
13         fully, finally and forever released, relinqui$hed arid discharged all Released Claims against the
14         Releasees.
15 ·                   11.      No Future _Action Follt)wing Rele~e. The Releasors shall not, after tlte Effective
16         Date~ see~ (directly or·indirectly) to commence, institute, maintain or prose~ute any suit, action or~
17 complaint or c~llect from or proceed against ELNA or any oth~r Releasee (including pursuant to the
18         Action) based on the Released Claims in any forum worldwide, whether on his, her, or its own behalf
19         or as part of any putative, purported or certified class of purchasers or consumers.
20 ·                   12.      Covenant Not to Sue. Releasors hereby covenant not to sue the Releasees with respect
21 : to any su~h Released Claims. Releasors shall be permanently barred and enjoined fro~ instituting,
22     commencing or prosecuting against the Re~easees any claims based in whole or in part on the
23     Released Claims. The Settling Parties contemplate and agree that this Settlement Agreement may be
2_4    pleaded as a bar to a lawsuit, and an injunction may be obtained, pr~venting any. action from being
25     initiated or maintained in any case sought to be prosecuted on behalf of IPPs with respect to the ·
26     Released Claims.
27
28
            Settlement Agreement; Case No. 3:14-cv-03264-JD ·                                                    11
          Case 3:14-cv-03264-JD Document 2362-4 Filed 06/20/19 Page 14 of 31



   1           13.     Waiver of California Civil Code § 1542 and Similar Laws. The Releasors
   2   acknowledge that, by virtue of the execution of.this Settlement Agreement, and for the consideration
   3   received hereunder, it is their intention to release, and they are releasing, all Released Claims, even
   4   Unknown Claims. In furtherance of this intention, the Releasors expressly waive and· relinquish, to
   5 the fullest extent permitted by law, any rights or benefits coQferred by the provisions of California
   6   Civil Code § 1542, as set forth in ,r 1(f:f), or equivalent, similar or comparable laws or principles of
   7   law. The Releasors acknowledge tl}at' they ~ave been advised by Class Counsel of the contents and
   8 · effects of California Civil Code § 1542, and hereby expressly waive and .release
                                                                                 . .
                                                                                        with respect
                                                                                                  -
                                                                                                     to the
                                  .                                                         .
  9    Released Claims any and all provisions, rights and benefits conferred by California Civil Code § 1542
 10    or by any equivalent, similar or comparable law or principle of law in any jurisdiction. ·The Releasors
 11    may hereafter discover facts other than or different from those which. they know or believe to b~ true
                                                                                                                  1
 12    with respect to the subject matter of the Released Claims, but the Releasors hereby expressly waive            ·


 13    and ful.ly, finally and forever settle and release any ~own or unknown, suspected or unsuspected,
 14    foreseen or unforeseen, ~serted or unasserted, co~tingent or non-contingent, and accrued. or
 15    unaccrued claim, loss or damage with respect to the Released Claims, whether or not poncealed or
 16    hidden, without regard tQ the subsequent discovery or existence of such additional or different facts.
 17    The release of unknown, unanticipated, unsuspected, unforeseen, and unaccrued losses or claims in
 18    this paragraph is not a mere recital.
                                                                          .           .
 19            14.    Claims Excludedfrom !l,eleas~. ~otwithstanding the foregoing, the releases provide~
· 20   herein shall not rele_ase claims against ELNA for product liability, breach of contract, breach of
 21    warranty or _personal injury, or any other claim unrelated to the allegations in the Action of restraint
 22    of competition or unfair competition with respect to Capacitors. Additionally, the releases provided
 23    here.in shall not release any claims to enforce the terms of this Settlement Agreement.
 24    Settlement Fund

 25           15.     Settlement Payment ELNA shall. pay by wire transfer the Settlement Amo~t to the
 26    Escrow Agent pursuant to escrow instructions in two installments. The first installment shall be paid
 27    within thirty (30) business days after the Court has preliminarily·approved the Settlement Agreement,
 28
         Settlement Agreement; Case No. 3:14-cv-03264-JD                                                 12 ..
            Case 3:14-cv-03264-JD Document 2362-4 Filed 06/20/19 Page 15 of 31



 , 1 in the amount of $750,000. The second installment shall be paid one year after the Court has
  2    preliminarily approved the Settlement Agreement, in the amount. of $1.5 million ($1,500,000). The

  3    Settlement Amount constitute~ the total all)Ount of paymen~ that ELNA is requjred to make in
       .                                                                                   .
  4    connection with this Settlement Agreement. This amount shall not be subject to ·reduction, and upon
                                              I



  5 the occurrence of ·the Effective Date, no funds shall revert to ELNA except as provided herein. The
  6    Escrow Agent shall only act in accordance with the mutually· agreed escrow ins~ctions.

  7             16.    Disbursements Prior to Effective Date. No amount may be disbursed from the Gross
  8    Settlement Fund unless and until the Effective Date, except that: (a) Notice, Administrative and

  9    Claims Administration Costs may be paid from the G~oss Settlement Fund, which may not exceed

· 10   $250,000.00, as they· become due; (b) Taxes and Tax Expenses (as defined in ,i 20 below) may be

 11    paid from the Gross Settlement Fund as they become due, ~d (c) attorneys' fe~s and reimbursem~nt

 12    of litigation costs may be paid as ordered by the Court, w}:lfo~ may be disbursed during the pendency

 13    of any appeals, which may be taken from the judgment to be entered by the Court finally! approving

 14    this Settlement.

 15            17.    · Refund by Escrow Agent If the Settlement as described herein is not finally approved

 16    by any court, or it is terminated as provided herein, or the Judgment is overtu_rned on appeal or ·by

 17    writ, the Gross Settlement Fund, including the Settlement Amount and all interest earned on the

 18    Settlement Amount while held in escrow, excluding only Notice, Administrative and· Claims

 19    Administration Costs and Taxes and/or Tax Expenses (as defined in below), shall be refunded,

20     reimbursed and repaid ~y the Escrow Agent to ELNA . within five (5) business days after r~ceiving

21 ; notice pursuant to ,i 41 below.
                                     '
22             18.     Refund by Class Counsel If the Settlement as descr.ibed herein is not finally approved
23     by any c~urt, or it is terminated as ·provided herein, or the Judgment as described herein is not

24     approved or entered or is 9verturned on appeal or by writ, any attorneys' fees and costs previously
25     paid pursuant to this Settlement Agreement (as well as interest on such-amounts) shall be refunded,
26     reimbursed and repaid by Class Counsel to ELNA within thirty (30) business days after receiving

27     notice pursuant to ,i 41 below.

28
           Settlement Agreement; Case No. 3:14-cv-03264-JD                                             ]3
        Case 3:14-cv-03264-JD Document 2362-4 Filed 06/20/19 Page 16 of 31



 1           19.     No Additional Payments by ELNA. Under no circumstances will ELNA be required·
 2   to pay more ~r less than the Settlement Amount pursu~t to· this Settlement Agreement and the

 3   Settlement set forth herein. For purposes of clarification, the payment of any Fee and Expense Award

 4   (as defined in 12~ bel9w), the Notice, Administrative and ·Claims Administrative Costs, and any

 5 other costs associated with the implementation of this Settlement Agreement shall be exclusively paid
 6   from th~ .Sett~ement Amount.

 7           20.     Taxes. The Settling Parties and the Escrow Agent agree to treat the Gross Settlement
 8   Fund as being.at a~l times a "qualified settlement fund" within the meaning of Treas. Reg. § 1.4688-

 9   1; The Escrow Agent shall timely make such elections as necessary or advisable to carry out the

10   provisions of this ·paragraph, ·including the "relation-back election" (as defined in Treas. Reg.

11   .§ 1.468B-1) back to the earliest pennitted date. Such elections shall be made in compliance with· the

12   procedures and requirements contained in such regulations. It shall be the responsibility of the Escrow

13   Agent to ·pr~pare and 'deliver _timely and properly the necessary documentation for signature by all

14   necessary parties, and thereafter to cause the _appropriate filing to occur.

15                  (a)     For the purpose of §468B of the Internal Revel).ue Code of 1986, as. amended,

16   and the regulations promulgated thereunder, the "administrator" shall be the Escrow Agent. The

17   Escrow Agent shall satisfy the administrative requirements imposed by Treas. Reg. § I .468B-2 by,

18   e.g., (i) obtaining a taxpayer identification number, (ii) satisfying any information reporting or
19   withholding requirements imposed on distributions from the Gross Settlement Fund, and (iii) timely
        .                                                                     .
20   and properly filing applicable federal, state and local tax returns nec~sary or advisable wi~ respect

21   to the Gross Settlement Fund (including, without limitation, the returns described      in Treas. Reg.
22   § l .468B-2(k)) and paying any taxes reported thereon. Such returns (as well as the election d~scribed

23   in this paragraph) shall be consistent with the provisions of this paragraph and in all events shall

24   reflect that all Taxes as defined in ,r 20(b) below on the income earned by the Gtoss Settlement Fund

25   shall be paid out of the Gross Settlemeµt Fund as provided in ,r 20(b) hereof;

26                  (b)     The following shall be paid out of the Gross Settlement Fund: (i) all taxes

27   (including any estimated taxes, interest or penalties) arising with respect to the income earned by the

28
       Settlement Agreement; Case N9. 3:14-cv-03264-JD·                                                14
         Case 3:14-cv-03264-JD Document 2362-4 Filed 06/20/19 Page 17 of 31



 1    Gross Settlement Fund, including, without limitation, any taxes or tax detriments that may be imposed

 2    ~pon ELNA. or its counsel with respect-to any income earned· by the Gross Settlement Fund for any

 3    period during which ~he Gross Settle_ment Fund does. not qualify as a "qualified .settleme~t fund" for

 4    federal or state income tax PU:rposes (collectively, "T~es'_'); ap.d (ii) all expenses and easts incurred

 5    in connection with the operation and implementation of this paragraph, including, without limitation,

 6    expenses of tax attorneys and/or acc~untants and m~iling and dis~ibutioil costs and expenses.relating

 7    to filing (or failing to file) the returns described in this paragraph (collectively, "Tax Expenses"). In•.

 8    all events neither ELNA n~r its_ counsel shall have any liability or responsibility_ for the Taxes or the
                       .                                       .
 9    Tax Expe~ses. With funds from the Gross Settlement Fund, the Escrow Agent shall indemnify and

1O . hold harmless ELNA and its counsel for Taxes and Tax Expenses (including, without limitation,

11    Taxes payable by reason of any such indemnification). Further, Taxes and Tax Expenses shali b~

12 .treated as, and considered to be, a cost ~f administration of the Gross Settlement Fund and shall timely

13    be paid ·by the Escrow Agent out of the Gross Settlement Fund without prior ord~r frotn the Court:

14    and the Escrow Agent shall be obligated (notwithstanding anything herein to the contrary) to withhold

15    from distribution t'? Authorized Claimants any funds necessary to pay su~h amounts, includi~g the

16    e~tablishment of adequate reserves for any Taxes and Tax Expenses (as well as any amounts that mai

17    be required to be _withheld under Treas. Reg. §1.468B-2(1)(2)); neither ELNA nor its counsel is

18    responsible therefor, nor shall they have any liability therefor. The Settling Parties agree to cooperate

19    with the Escrow Agent, each other, their tax attorneys and their_ a~countants to the extent r~onably

20    necessary to carry out the provisions of this paragraph.

21    Administration and Distribution of Gross Settlement Fund
22           21.     Time to Appeal The time to appeal from an ·approval of the Settlement shall

23    commence ~ponthe Court's entry of the Judgment regardless of whether or not either the Distribution

24    Plan or an application for attorneys' fees and ~xpenses has been submitted to the Court or resolved..

25.          22.     Distribution of Gross Settlement Fund. Upon further orders. of the Court, the Notice

26    and Claims Administrator, subject to such supervision and direction of the Court and/or Class

27    Counsel as may be necessary or as circumstances may require, shall administer the claims submitted

28
        Settlement Agreement; Case No. 3:14-cv-03264-JD                                                   15.
          Case 3:14-cv-03264-JD Document 2362-4 Filed 06/20/19 Page 18 of 31



   1· by .members of the·c1ass and shall oversee distribution of the Gross Settlement Fund to Authorized
   2   Claimants pursuant to the Distribution Plan. Subject to the terms of this Settlement Agreement and
   3 any order(s) of the Court, the 9ro~s Settlement Fund shall be applied as follows:
   4                  (a)    To J?ay al~ costs and expenses reasonably and actually incurred in connection
   5 providing notice to the Class in connection with administering and distributing the Net Settlement
  6 Fund to Aµthorized Claimants, and in connection ~th paying escrow fees and c9sts, if any;
  7                   (b)    To pay all. costs and expenses, if any, reasonably and actually incurred in
  8 accepting claims and assisting with the filing and proce&sing of such claims;
  9.                  (c)    To pay the Taxes and Tax Expenses as defined herein;
 10                   {d)    To pay any Attorney Fee and Experise Award that is allowed by the Court,
 11    su~ject to and in accordance with the Agreement; and.
 12                   (e)    To distribute the balance of the "Net Settlement Fund" to Authorized'
                              '                          .
 13    Claimants as ~lowed by the Agreement, any Distribution Plan or order of the Court.
 14           23.     Distribution o.(Net Sett{ement Fund. The Net Settlement Fund shall be distributed in
· 15   accordance with the Distribution Plan that is approved by the Court.
 16           24.     All Persons who· fall within the definition of the Class who qo not timely and validly
                                                     .                        .
 17    request to be excluded from the Class shall be subject to and bound by the provisions of this
 18    Settlement Agreement, the releases contained herein, and the Judgment with respect to. all Released
 19    Claims, regar~less of whether sucp. Persons seek or obtain by any means, including, without
                                                             .            .
 20    limitation, by submitting   a: Proof of Claim and Release or aqy similar dqc.ument, any distribution
 21    from the Gross Settlement ·Fund or the Net Settlement Fund.
 22           25.     No Liability for Distribution of Settlement Funds. ·Neither the Releasees nor their
 23    counsel shall qave any responsibility for, interest in or liability whatsoever with respect to the
 24    distribution of the Gross Settlement Fund; the Distribution Plan; the detennination, administration,
 25    or calculation of claims; the Settlement Fund's qualification as a ''qualified settlement fund"; the
 26 · payment or withholding of Taxes or Tax Expenses; the distribution .of the Net Settlement Fund; or·
 27    any losses incurred in connection with any such matters. The Releasors hereby fully, ~nally and
 28
         Settleme~t Agreement;·Case No. 3:14-cv-03264-JD                                              16
          Case 3:14-cv-03264-JD Document 2362-4 Filed 06/20/19 Page 19 of 31



   1   forever release, relinquish and discharge the Releasees and their counsel from any and all such

   2   liability. No Person shall have any claim against Class Counsel or the Notice and Claims
                                                      .                                            .
   3   Administrator based on the distributions made substantially in accorqance with the Agreement and

  4    the Settlement contained herein, the Distribution Plan or further orders of the Court. .

   5           26..   Balan~e Remaining ;,, Net Settlement FuntL If there is any balance remaining in the
  6    Net Settlement Fund (whether by reason of tax refunds, uncashed checks or ?t~erwise), Cl~s Counsel

  7    may reallocate such balance among Authorized Claimants in an equita~Ie and economic ·fashion,

  8    distribute the remaining funds through cy pres, or allow the money to escheat to federal or state

  .9   governments, subject to Court approv~ In no event shall the Net Settlement Fund revert to ELNA.

 10            27.    Distribution Plan Not Pa_rt of Settlement. It is understood and agreed by the· Settling
 11    Parties that any Distribution Plan, including any adjustments to any Authorized Claimant's claim, is

 12    not a part of this Settlement Agreement and is· to be considered by the .Court separately from. the

 13    Court's consideration of the fairness, reasonableness, and adequacy of the Settlement.set forth in this

 14    Settlement Agreem~nt, and any order or proceedings relating.to the Distributi,on Pl~ shall not operate .

. 15   to terminate or cancel this -Settlement Agreement or affect the finality of the Judgment, the Final

 16    Approval Order, or any other orders eniered pursuant to this Settlement Agreement. The ~ime to
                                                                             -                         .
 17 · appeal from an approval of the Settlement shall commence upon the· Court's entry of the Judgment
                                                          .            ,
 18    regardless of whether either the Distribution Plan or an application for attorneys' fees and expenses

 19    has been submitted to the Court or approved.

 20    Attorneys' Fees and Reimbursement of Expenses
 21           28. .   Fee and Expense Application. Class Counsel may submit an application or
 22    applications ("Fee and Expense Application") for distributions from the Gross Settlement Fund, for:

 23 : (a) an award of attorneys' fees; plus (b) reimbursement of expenses incurred in conpection with

 24    prosecuting the Action; plus (c) any interest on .such attorneys' fees and expenses (until paid) at the
 25    same.rate and for the same periods as earned by the Settlement Fund, as appropriate, and as may be

 26    awarC:fed by.the Court.

 27
 28
         Settlement Agreement; Case No. 3:14-cv-03264-JD                                                   17
            Case 3:14-cv-03264-JD Document 2362-4 Filed 06/20/19 Page 20 of 31



                 29.    Payment of Fee and Expense Award. Any amoun~s that are awarded by the Court
     2   pursuant to the above paragraph ("Fee and Expense Award") shall be paid from the Gross Settlement

     3   Fund consistent with the provisions of this Settlement Agreement.

    ·4          30.     Award of Fees a11d Expenses Not Part of Settlement. The procedure for, and the
     5   allowance or disallowance by the. Court- ~f, the Fee and Expense Application are not part of the

     6   Settlement set forth in this Settlement Agreement and are to be considered· by the Court separately

     7   from the Court's consideration of the fairness, reasonableness, and adequacy of the Settlement set

     8   forth in this Settlement Agree~ent. Any order or procee9ing relating to the Fee and Expense

     9   Application, or any appeal from any Fee and Expense Award or any other order relating thereto or

/   10   reversal or modification thereof, shall not operate to terminate or cancel-this Settlement Agreement,

    11   or affect or delay the finality of the Judgment and the Settlement of the Action as set forth herein. No

    12   order of the Court or modification or reversal on appeal of any order of the Court concerning any Fee

    13   and Expen~e Award or Distribution Plan s~all constitute grounds for cancellation or termination of

    14   this Settlement Agreement.

    15          31.     No Liability for Fees and Expenses of Class Counsel. ELNA shall have no
    16   responsibility for; and no liability whatsoever with respect to, any payment(s) to Class Counsel

    17   pursuant to this _Settlement Agreement and/or to any other Person who may assert some claim thereto

    18   or any Fee and Expense Award that the Court may make .in the Action, other than as set forth in this

    19   Settlement Agreement.

    20   Cooperation

    21          32.     Cooperation as Consideration. In return for the Release and Discharge provided

    22   herein, ELNA agrees to pay the Settlement Amount and agrees to provide cooperation to IPPs as set

    23   forth below.

    24          33.     Termination of Cooperation Obligations. IPPs' right to the cooperation described
    25   below in paragraphs 34 through 36, inclusive, is extinguished upon Court approval of settlements

    26   with the remaining electrolytic capacitor defendants.

    27
    28
           Settlement Agreement; Case No. 3:14-cv-03264-JD                                                 18
        Case 3:14-cv-03264-JD Document 2362-4 Filed 06/20/19 Page 21 of 31



             34.    Attorney. Proffer. Within thirty (30) business days after Preliminary Approval by the
 2   Court of this Settlement Agreement or such time as mutually agreed by the Settling Parties, counsel
 3   for ELNA shall provide Class Counsel with an oral proffer of facts known to them about meetjngs or
 4   communications between competitors in the Capacitors industry. Should the attorney proffer required
 5   by this paragraph not occur within the thirty (30) business days after.Preliminary Approval, IPrs do
 6   not waive their right to an attorney proffer.

 7          35.     Cooperation Subject to and Consistent with Prior Oblig(!tions. ELNA and IPPs shall
 8   not b~ obligated to provide cooperation that. would vi9late an applicable court order or ELNA's
 9   commitments to the United States Department of Justice_ ot any other domestic or foreign .
10   governmental entity. Additionally, IPPs and ELNA will take reasonable efforts to accommodate th_e
11   other's efforts to minimize duplication in the providing of any cooperation.
12          36.     Further Cooperation_. The Settling Parties agree to the following, except t}~a..t alJ
13   cooperation obligations by ELNA shall cease ifIPPs cease to be a party in the Action against all other
14   Defendants.
15                  (a)     To the extent ELNA has not already done so, ELNA will produce documents
16   that it has provided to the U.S. law enforcement authorities, including all English translations <?f any "
17   documents, concerning Capacitors, to the extent they exist, within seven (7) business days after
18   Preliminary Approval by the Court of this Se~lement Agreement.
19                  (b)     To the extent ELNA has not already done so, ELNA shall identify and produce
20   documents_conceming meetings with competitors attended by ELNA or that were provided to ELNA
21   by other participants, including meeting ·minutes and notes from attendees, and emails concerning
22   meetings with competitors within seven (7) business days after the Preliminary Approval by the Court
23   of this Settlement Agreement. Class Counsel seek documents concerning meetings or other meetings
24   where prices of Capacitors were discussed, including but not limited to, so-called ECC, ASEAN SM,
25   ~residents' Meetings, TC, KCC, ATC, CUP, Taiwan SM, AT Statistics, MK Research, JFC, Hong
26   Kong SM, Singapore SM, Shanghai SM, TAOB, and other such similar meetings, as well as bilateral
27   communications with competitors.

      Settlement Agreement; Case No. 3:14-cv-03264-JD                                                  19
          Case 3:14-cv-03264-JD Document 2362-4 Filed 06/20/19 Page 22 of 31



   l                    (c)      If ELNA pr~duces any declarations, documents, data, or other responses to
   2   discovery to any other plaintiff in the Action, ELNA will produce the same to lPPs.

   3                    (d)      Each of the parties shall cooperate in good faith to authenticate, to the extent

   4   possible, a reasonable number of documents and/or things produced by ELNA in the· Action, whether

   5 by declarations1 affidavits, depositions, hearings and/or trials as may be necessary for the Action,.
   6   without the need for the other party to issue any subpoenas, letters rogatory, letters of request, or

   7 . formal discovery requests to the other. ·

   8                    (e).     ELNA will make its best efforts to make up to three (3) current or former

   9   employee reasonably available for interviews, as necessary. The interviews shall be held either at

  10   mutually agreed locations in the United States or, if mutually agreed, via videoconference or

  11   teleconference. Such interviews shall not exceed seven (7) hours per employee. Such depositions

  12   shall not exceed seven (7) hours in length unless an interpreter is used, in which event the examination

  13   time shall not exceed fourteen (14) hours.

  14                  • (t)    . ELNA agrees IPPs may ask questions at depositions of ELNA witnesses

  15   noticed by other plaintiffs in the litigation.

  16                   (g) ·    To the extent ELNA has not already done so, ELNA shall produce its

. 17   transactional data regarding its sales of Capacitors to its customers. ELNA agrees that it will respond

  18   in writing to reasonable requests for clarification of the transactional, production, and cost data _that

  19   ELNA produced in the Action and also about its methods of p~cing Capacitors.

  20                   (h)      Subject to paragraph 34, ELNA will use its best efforts to make up to three (3)
                                                                            '       ./



 21    present or former employees available to IPPs at trial for testimony.

 22           37. ·    Other Discovery. Upon the Execution Date, neither ELNA nor IPPs shall. file motions

 23    against the other or initiate or participate in any discovecy, motion or proceeding directly adverse to

 24 the other in connection with the Action, except as specifically provided for herein. ELNA and IPPs
 25    shall not be obligated to respond or supplement prior responses to formal discovery that has been
 26    previously propounded by the other in the Action.

 27

 28
         Settlement Agreement; Case No. 3:14-cv-03264-JD                                                   20
          Case 3:14-cv-03264-JD Document 2362-4 Filed 06/20/19 Page 23 of 31



               38.     Resolution of Disputes. To the extent the Settling Parties disagree about the
 2     interpretation or enforcement of any terms of this Settlement Agreementrelating to future cooperation
 3 by ELNA, or about the triggering of the threshold specified in ·the Confidential Termination
 4 Agreement refer~nced in ,i 38(b), they agree to submit such disputes for binding resolution by the
 5 ~onorable_ James Donato or another mutually agreed neutral.
 6     Conditions of Settlement, Effect· of Disapproval, CanceUation or q'ermination
 7             39.    Occurrence of Effective Date. Upon the occurrence of all of the events required in
 8 · order to trigger the Effective Date as defined in ,i l(m), any ~d all remaining interest or right of
 9 ~LNA in or to the Gross Settlement Fund, if any, shall be ~solutely and forever extinguished, and
10 the Gross Settlement Fund (less any Notice and Administrative Costs, Taxes or Tax Expenses or any
1l     Fee and Expense Award paid) shall be transferred from the Escrow Aijent to the Notice and Claims
12 . Administrator as successor Escrow Agent within ten (10) days after the Effective Date.
13            40.     Failure of Effective Date to Occur. If, for whatever reason, the Effective Date does
14 not occur or is not met, then this Settlement Agreement shall be cancelled and terminated, subject to
15     and in accordance with ,i 41, below, unless the Settling Parties mutually agree in writing to proceed
16     with this Settlement Agreement.
17 .          41.     Exclusions.
18                    (a)     Any Class Member that wishes to se~k exc_lusion from the Settlement Class by
19 "opting ·out" must timely su~O?-it a written request for exc!usion to the Claims Administtator. Class
20     Counsel shall cause copies of req~ests for exclusion from the Class to be provided to ELNA 's counsel.
21     No later than fourteen (14) days after the final date for mailing requests for exclusion, Class Counsel
22     shall provide ELNA's counsel with a complete and final list of opt-outs. With the motion for .final
23     approval: of the Settlement, Class Counsel will file with the Court a complete list of requests for
24     exclusion from the Class, including only the name, city and state of the person or entity requesting
25     exclusion.
26                    (b)     ELNA shall have the option to rescind ·and terminate this Settlement
27     Agreement in its entirety and without liability of any kind if based on available data, the aggregate
28
         Settlement Agreement; Case No. 3:14..cv-03264-JD                                               21
          Case 3:14-cv-03264-JD Document 2362-4 Filed 06/20/19 Page 24 of 31



   1 purchases of Electrolytic Capacitors purchased from distributors by Class Members that .opt out.

   2   pursuant to 138(a) ~f this Settlement Agreement exceeds a threshold agreed to by IPPs and ELNA
   3 in the Confidential Termination Agreement that has been executed separately. by IPPs and ELNA. ·
   4   ELNA shf:l-11 exercise this option to rescind and terminate this Settle~ent Agreement by provi.ding ten
   5 ( 10) business days written notic~ to Class Counsel. Upon such rescission ~d termination, IPPs and
   6   ELNA will notify. the Court immediately and withdraw all pending motions filed to effectuate this
   7   Seµlement. IPPs and ELNA will al~o, as may be required· by the Court, submit the Confidential
   8   Termination Agreement to the Court for in-camera review. In the even~ that ELNA exercises its
   9   option to rescind and termlnate this Settle~ent Agreement: (i) ~is Settlement Agreement shall be
 10 null and void .as to ELNA, and shall have no force or effect and shall be without prejudice to the
 11    rights and contentions of Releasees and Releasors in this or any other litigation; (ii) the Gross
 12 ·settlement fund shall be refunded promptly to ELNA, minus such payment (as set forth in this

 13    Settlement Agreement) ofNotice and A~ministrative Costs and Taxes and Tax Expenses, ~onsistent
 14    with thttprovisions of 1,Il 6 and 20 ..
 15               42.   Objections. Settlement Class Members who wish to object to any aspect ·of the·
 16    Settl~mei:it must·file with the Court a written statement containing their objection.by end of the period
 17 •~o· object to the Settlement. Any award or payment of attorneys' fees made to counsel to an objector

 18    to the Settlement shall only be made by Court order and upon a ~bowing of the benefit conferred to
 19    the Class. ~n determining any such award of attorneys' -fees to an objectors' counsel, th~ Court will
· 20   con~ider the incremental value· to the Class caused by 8:11): such objection. Any award of attorneys'
              I
 21    fees by the Court will be conditioned on the objector and his or her attorney stating und~r penalty of
 22    perjury that no payments shall be made to the objector based on the objector's participation in the
 23. matter - other than as ordered by the Court.
 24           43.       Failure to Enter Proposed Preliminary Approval Order, Fi11al Approval Order or
 25    Judgn_,ent. If the Court does not enter the Preliminary Approval Order, the Final Approval Order or
 26    ~e Judgment, or if the Court enters the Final Approval Order and the Judgment and appellate review
 27    is sought and, on such review, the Final Approval Order or the Judgment is finally vacated, modified,
 28
         Settlement Agreement; Case No. 3:14-cv-03264-JD
        Case 3:14-cv-03264-JD Document 2362-4 Filed 06/20/19 Page 25 of 31



 1 or reversed, then this Settlement Agreement" and ·the Settlement incorporated therein shall be
 2   cancelled and terminated; provided, however, the ~ettling Parties agree to act in good faith to secure
 3   Final Approval of this Settlement and to attempt to address in good faith concerns regard~ng the
 4   Se~tlement identified by the Court and any court of app·eaI. No Settling Party shall ~ave any obligation
 5   whatsoever.to proceed· under any terms other than substantially in the form provided and agreed to
 6   herein; provided, however, that no. order of the Court concerning any F~e and Expen~e Application
 7   or Pistribution Plan, or any modification or reversal on appeal of such order, shall constitute grounds
 8   for cancellat~op or termination of this Settlement Agreement by any Settling Patfy. Without limiting
 9   the foregoing, ELNA shall
                            .
                               have, in its sole and absolute
                                   .                       .
                                                              discretion, the
                                                                           \
                                                                              option to terminate the
10   Settlement in its entirety in the event that the Judgment, upon becoming Final, does not provide for
11   the dismissal with prejudice of all the Action against them.
12           44.     Termination. Unless otherwise ordered by the Court, in the event that the Effectiv~
13   Date does not occur or this Settlement Agreemen~ should terminate, or be cancelled or otherwise fail
14   to become effective for any reason, the Settlement as described h~rein is not finally approved by the
15   Court, or the Judgment is reversed or vacated following any appeal take~ therefrom, then:
16                   (a)     within five (5) business days after written notification of such event is sent by
17   counsel for ELNA to the Escrow Agent, the Gross Settlement Fund, including the Settlement Amount
18   and 'all interest earned on ·the Settlement Fund while held in escrow excluding only N~ti_ce
19· Administrative and Class Administration Costs that have either been properly disbursed or are due
20   and owing, Taxes and Tax Expenses ·that have been paid or that have accr-Qed and will be payable at
21   some later date, and attorneys' fees ~d costs that have been disbursed pursuant to. Court order ·win
22   be refunded, reimbursed and repaid by the Escrow Agent to ELNA; if said amount or any portion
23   thereof is not returned within such five (5) day period, then interest shall accrue thereon at the rate- of
24   ten percent ( 10%) per annum until the date that -said amount is returned;
25                   (b)     within thi~ (30) business days after written notification of such event is sent_
26   by-Counsel for ELNA to Class Co:unsel, all attorneys' fees and costs which have been disburse~ to
27
28
       Settlement Agreement; Case No. 3:14-cv-03264-JD                                                    23
              Case 3:14-cv-03264-JD Document 2362-4 Filed 06/20/19 Page 26 of 31



   I       Class Counsel pursuant to Court order shall be refunded, reimbursed and repaid by Class Counsel to
                                                                                                                     .
  2        ELNA;

  3                        (c)    the Es~row Agent or its designee shall apply for ~y tax refu~d owed to the

  4        Gross Settlement Fund and pay the proceeds to ELNA, after deduction of ~y fees or expenses

  5 reasonably incurred in connection with, such application(s) for refund, pursuant to such written
  6        request;

  7                        (d)    the· Settling Parties shall. be restored to their respective positions in the Action

  8        as of the Execution D!:lte, with all of their respective claims and defenses, preserved as they existed

  9        on that date;

 10                        (e)    the terms and provisions of this Settlement Agreement, ~ith the exception of

 11        1142-44 (which shall continue in full force and effect), shall be null and void and shall have no
 12        further force or effect with respect to the Settling Parties, an~ neither the existence nor the terms of

 13· · this Settlement Agreement (nor any negotiations preceqing this Settlement Agreement nor any acts
• 14       performed pursuant to, or in furtherance of, this Settlement Agreement) shall be used in the .Actio~

 I 5 ·or-in any other action or proceeding for any purpose (other than to enforce the terms ·remaining in

 16        effect); and

 17                        (f)    any judgment or order entered by_ the Court in accordance with the terms of

 18        this Settlement Agreement shall be treated as vacated, nunc pro tune.

 19        No Admission of Liability
20                45.      Final and Complete Resolutio11. The Settling Parties intend the Settlement as
21         described herein to be a final and complete resolution of all disputes between them with respect to

22         the Action and Released Claims and to compromise claims that are contested, and it shall not be

23         deemed an admission by any Settling Party as to the merits of any claim or defense or any allegation

24         made in the Action.

25     ~          46.      Federal Rule of Evide1ice 408. The Settling Parties agree that this Settlement
26         Agreement, its terms and the negotiations surrounding this Settlement Agreement shall be governed

27         by Federal Rule of Evidence 408 and shall not be admissible or offered or received into evidence in

28
             Settlement Agreement; Case No. 3:14-cv-03264-JD                                                    24
        Case 3:14-cv-03264-JD Document 2362-4 Filed 06/20/19 Page 27 of 31



 I   any suit, action or other proceeding, except upon ·the written agreement .of the Settling Parties hereto,

 2   pursuant to an order of a court of competent juri~diction, or as shall be necessary to give effect to,

 3   declare or enforce the rights of the Settling Parties with respect to any provisio~ of thi~ Settlement
 4   Agreement.

 5           47.     Use ofAgreeme11~ as Evidence. Neither this Settlement Agreement nor the Settlement,
 6   nor any act performed or document executed pursuant to or in · furtherance of this Settlement

 1 ...Ag~eement or th~ Settleinent: (a) is or may be deemed to be or may be used as an admission of, or
 8   evidence of, the validity of any R:eleased Claims, of any allegation made in the Action, or of any

 9   wrongdoing or liability of ELNA; or (b) is or may be deemed to be or may be used as an admission
                                                                                       ;

10   of, or evidence of, any liability, fault or omission of the Releasees in any civil, criminal or

11   administrative proceeding in any court, administrative agency or other tri]?unal. Neither this.

12   Settlem~nt Agreement nor the ~ettlement, nor any act performed or document executed pursuant -to
13   or in furtherance of this Settlement Agreement or the-Settlement shall be admissible in any proceeding

14   for any purpose, except to enforce the terms of the Settlement, and except that the Releasees may file

15 . this Settlement Agreement and/or the Judgment iq any action for any purpose, including, but _not

16   limited to, in order to support a defense or counterclaim based on principles of res judfoata, collateral

17   estoppel, release, good faith settlement, judgment bar or reduction or any other theory of claim

18   preclusion or issue preclusion or similar defense or counterclaim. The limitations described in this

19   paragraph apply whether or not the Court enters the Preliminary Approval Order, ~e Final Approval

20   Order, or the Judgment, or if the Settlement Agreement is terminated or rescinded.
21   Miscellaneous Provisions

22          48.    \ Voluntary Settlement. The Settling Parties agree that the Settlement Amount and the
23   other terms of the Settlement as described herein were negotiated in good faith by the Settling Parties,

24   and reflect a settlement that was reached voluntarily and after consultation with competent legal
25   counsel.
26          49.     Consent to Jurisdiction. ELNA anc;l each Class Member hereby irrevocably submit to
27   the exclusive jurisdiction of the Court only for the specific purpose of any suit, action, proceeding or
28
       Settlement Agreement; Case No. 3:14-cv-03264-JD                                                  25
        Case 3:14-cv-03264-JD Document 2362-4 Filed 06/20/19 Page 28 of 31



 1 dispute arising out of or relating to this Settlement Agreement or the applicability of this Settlement
 2   Agreement. Solely for.purposes of such suit, action, or procee~ing, to the fullest'extent that they may
 3 effectively do so under applicable law, ELNA and the Class Members irrevocably waive and agree
 4   not. to ass~rt, by way of motion, as a defense or otherwise, any claim or objection that they are not
 5 subject to ·the jurisdiction of the Court or that the Court is in any way an improper venue or an
 6 inconvenient forum. Nothing herein shall be construed as a submission to jurisdiction for any purpose
 7 other than any suit, action, proc~edi~g,, or .dispute arising out of or relating to. this ·s·ettlement
 8   Agreement or the applicability of this Settlement Agreement.
 9          . 50.   Resolution of Disputes; Retention of Exclusive Jurisdiction. Any disputes between
1O. or among ELNA ~d-any Class Members concerning matters contained in this Settlement Agreement
11   and the Confidential Termination Agreement ·referenced in ~ 38(b) shall, if they cannot be resolved
12   by negotiation and agreement, he submitted to the Court. The Court shall retain exclusive jurisdiction
13   over the implementation and enforcement of this Settlement Agreement.
14           51.    Bi11ding Effect This Settlement Agreemei:it shall be. binding upon, and inure to the
15   benefit of, the successors and assigns of the parties hereto. Without limiting the generality of the
16   foregoing, each and every covenant and agreement herein by IPPs and Class Counsel shall be binding
17   upon all Class Members.
                                                                                                                ,

18           52.    Autl,orization to Enter Settlement Agreement The undersigned representatives of
19   ELNA represent that they are fully authorized to enter .into and to execute this Settlement Agreement
20 _on behalf of ELNA. Class Counsel, on behalf of IPPs and the Class,. represent that they are, subject
21   to Court approval, expressly authorized to take all action required or permitted to be taken by or on
22   behalf of the IPPs and the Class pursuant to this Settlement Agreement to effectuate its terms and to
23   enter into and execute this Settlement Agreement and any modifications or amendments to the
24   Settlement Agreement on behalf of the Class that ~hey deem appropriate.
25          53.     Notices. All notices under this Settlement Agreement shall be in writing. Each such
26   notice shall be given either by (a} e-mail; (b) hand delivery; (c) registered or certified mail, return.
27   receipt requested, postage pre-paid; (d) Federal Express or similar ovei;night courier; or (e) facsimile
28
       S-ettlement Agreement; Case No. 3:14-cv-03264-JD                                                 26
          Case 3:14-cv-03264-JD Document 2362-4 Filed 06/20/19 Page 29 of 31



   I   and first class mail, postage pre-paid and, if directed to any Class Member, ~hall be addressed to Class

  2    Counsel at their addresses ·set forth below, and if directed to ELNA, shall be addressed to their

  3    attorneys at the addresses set forth below or such other addresses as Class Counsel or ELNA may

  4    designat~, from time to time, by giving notice to all parties hereto in ~e m~er described in this

  5    paragraph.

  6           If directed to the IPPs, address notice to:
  7           COTCHEIT, PITRE & MCCARTHY
 ·8           A.dam J. Zapala (azapala@cpmlegal.com)
              840 Malcolm Road, Suite 200
  9           Burlingame, CA 94010
              Telephone: (650) ·697-6000
 10·          Facsimile: (650) 697-0577
 11           If directed to ELNA, address notice to:
 12           WILMER CUTLER PICKERING HALE AND DORR LLP
. 13          Thomas Muelle~ (thomas.mueller@wilmerhale.com) ·
              1875 Pennsylvania Avenue, NW
 14           Washington, D.C. 20006
              Telephone: (202) 663-6000
 15           Facsimile: (2()2) 663-6363
. 16          54.     Conjiden~iality of Settle,nent Negotiations. Class Coµnsel shall ke~p strictly
 17    confidential and not disclose to any third party, including specifically any counsel representing any

 18    other current or former party to the Action, any non-public information regarding the Settling Parties'

 19    negotiation of this settlement and/or the Settlement Agreement. For the sake of clarity, information

 20    contained within this Settlement Agreement shall be considered public, and ELNA may issue a press ·

 21    release regarding execution of the Settlement Agreement and the amount paid in connection with the

 22    Settlement Agreement.
 23           55.     Headings.. The headings used ·in this Se~tlement Agreement are in~nded for the
 24    convenience of the reader only and shall not affect the meaning or interpretation of this Settlement

 25    Agreement.
 26           56.    .No Party Dee~ed to Be the Drafter. None .of the parties hereto shall .be deemed to be
 27    the drafter of this Settlement Agreement or any provision hereof for the purpose of any statute, case
   .
 28
         Settlement Agreement; Case No. 3:14-cv-03264-JD                                                 27
            Case 3:14-cv-03264-JD Document 2362-4 Filed 06/20/19 Page 30 of 31



     1   law or rule of interpretation or construction that would or might cause any provision to be construed
     2   against the drafter hereof.

     3           57.     Clioice of iaw. . This Settlement Agreement shall be considered to have been
    4    negotiated, executed and delivered, and to be wholly performed, in the State of California, and the.

    5.   rights and obligations of the parties to this _Settlement Agreement shall be construed and ·enforced in

    6    accordance with, and governed by, the internal, substantive laws of the Sta~e of Californi~ without
    7    giving effect to that Staie's.choice~otiaw prfodples.·

    8            58.    Amendment; Waiver. This Settlement Agreem~nt shall not b~ modified in any resp~ct
    9    e~cept by a writing executed by all the parties hereto, and the waiver of any rights conferred hert?under

   IO    shall be effective only if tnade by written instrument of the waivi~g party. The waiver by any party

   11    of any breach of this Settlement Agreement shall not.be deemed or construed as a waiver of any other

   12    breach, whether prior, subsequent or ~ontemporaneous, of this Settlement Agreement.

  13            59.     Execution in Counterparts. This Settlement Agreement may be executed in one or
  14     more counterparts. All executed counterparts and. each of them shall be deemed to be one and the

  15     sai:ne instrument. Counsel fot: _the parties to this Settlement Agreement shall exchange ~ong

  16     themselves original signed counterparts and a complete set of executed counterparts shall be filed

  17- with the Court.

  18            60.     Notlficatio11 of State Officials. ELNA shall be responsible for providing all notices
  19     required by the _Class Action Fairness Act to be· provided to state attorneys general or to the United

  20     States of America.

  21            61.     Integrated Agreement. This Settlement· A.greement constitutes the entire agreement
  22     between the Settling Parties and no representations, warranties or inducements have been made to

  23 -any party concerning this Settlement Agreement other than the representations, ~arranties and

  24     covenants contained and n:iemorialized herein. It is understood by the Settling Parties that, except for

. · 25   the matters expressly represented he~ein, the facts or law with respect to which· t~is Settlement

  26 Agreement is entered into may turn out to_ be other thari or different from the facts now known to each
  27 ·party or believed by such party to be true; each party therefore expressly assumes the ri~k of the facts

  28
           Settlement Agreement; Case No. 3:14-cv-03264-JD                                                  28
         Case 3:14-cv-03264-JD Document 2362-4 Filed 06/20/19 Page 31 of 31


      or law turning out to be so different, and agrees that this Settlement Agreement shall be in all respects

  2   effective and not subject to termination by reason of any such different facts or law. Except as

  3   o~herwise provided herein, each party shall bear its own costs and attorneys' fees.

  4        ·. rN WITNESS WHEREOF, the parties heret.o, through their fully authorized representatives,

  5   have ex~cuted this, Settlement ·Agreement as of the date first herein above written.

  6          CLASS COUNSEL, on behalf of IPPs individually and on behalf of the Class .
 ..
  7

  8          By: _ _ ---=-- - - -.. ,IIC-----.l.---- -
             Adam J. Zapala
  9          EHzabeth T. Castillo
10           COTCHETT, PITRE & MCCARTHY
             San Francisco Airport Office Center
1I           840 Malcolm.Road, Suite 200
             Burlingame, CA 94010
1°2          Telephone: (650) 697-6000
             Facsimile: (650) 697-0577
13
             azapala@cpmlegal.com
14           ecastillo@cpmlegal.com

15
             Attorneys for Defendants ELNA Co., Ltd .. a.nd ELNA Ame~ica, Inc.
16

17

18
             By:~                   (Yl~
             Thomas Mueller             .
19           WILMER CUTLER PICKERING HALE AND DORR LLP
             1875 Pennsylyania
                           .
                                Avenue,
                                  .     •
                                          NW
                                           J
20           Washington, D.C. 20006 -
             Telephone: (202) 663-6000
21
             Facsimile: (202) 663-6363
22           thomas.mueller@wilmerhale.com

23           Heather S. Te'{Yksbury ·
             WILMER CUTLER PICKERING HALE AND DORR LLP
24           950 Page Mill Road
             Palo Alto, ·CA 94304
25
             Telephone: (650) 858-6000
26           Facsimile: (650) 858-6100
             heather. tewks bury@wil merhale. com
27

28
        Settlement Agreement; Case No. 3:14-cv-03264-JD                                                  29
